Citation Nr: 1740419	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  06-23 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from December 1974 to December 1976.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the San Juan, the Commonwealth of Puerto Rico Department of Veteran Affairs (VA) Regional Office (RO).  The Veteran has since moved to New York, and jurisdiction of the case was transferred accordingly.  In November 2011, the instant claim was remanded along with another matter-entitlement to a waiver of an overpayment-that was subsequently granted in a May 2017 rating decision.  Thus, only the instant claim remains on appeal.  


FINDINGS OF FACT

1.  A November 1984 Board decision denied the Veteran service connection for a bilateral knee disability based essentially on a finding that there was no evidence of complaints, treatment, or diagnoses related to the knees in service.

2.  Evidence received since the November 1983 Board decision includes evidence that was not of record at that time, but does not relate to an unestablished fact necessary to substantiate the underlying claim of service connection or raise a reasonable possibility of substantiating that claim.


CONCLUSION OF LAW

New and material evidence has not been received; the claim may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by a July 2014 letter.  The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  In addition, the provision of the July 2014 letter represents full compliance with the pertinent November 2011 Board remand orders to send the Veteran the requisite notice in claims to reopen pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran has had ample opportunity to respond and has not alleged that notice was less than adequate or that any development was inadequate.  VA's duties to notify and assist are met.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Legal Criteria, Factual Background, and Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The Veteran was originally denied service connection for a bilateral knee disability in an April 1981 rating decision, based essentially on a finding that there was no evidence of complaints, treatment, or diagnoses for such disability during service.  The Board confirmed that denial in November 1983, specifically finding that (1) the Veteran had been diagnosed with right knee chondromalacia, but there was no clinical evidence of left knee chondromalacia; (2) right knee chondromalacia was not manifested in service; and (3) right knee chondromalacia was first noted following a postservice work accident involving a right knee injury.  That decision is final based on the evidence then of record, and is the prior final denial in this case.

Evidence in the record at the time of the May 1983 Board decision included the Veteran's STRs (which are silent for any complaints, treatment, or diagnoses related to either knee); lay statements (alleging a bilateral knee disability secondary to pes planus); December 1981 hearing testimony (alleging nonspecific injuries associated with a jeep accident in service, that he began seeing VA doctors after he began working at a VA hospital, and that he incurred a right knee injury while moving a food truck at work that required hospitalization for a week and continued treatment); and VA treatment records (confirming a postservice May 1978 work injury with subsequent diagnoses and treatment for right knee patellar chondromalacia and partial tears of the right lateral meniscus).  

Evidence received since the May 1983 Board decision includes additional lay statements and testimony (alleging he had "beat up knees" and bilateral meniscal tears); VA and private treatment records (noting additional diagnoses of bilateral knee osteoarthritis, femoral arthritis, DJD, meniscal strain or sprain, and patellofemoral disease); and VA examination reports (noting a history of left knee arthroscopic surgery due to meniscus tear in 1979 and diagnoses of chondromalacia patella, right knee impairment, and bilateral femoral degenerative arthritis).  

Although much of this evidence is certainly "new" in the sense that it was not previously of record, in order to also be "material," it must relate to previously unestablished facts needed to substantiate the underlying claim of service connection.  In this case, it must tend to show or suggest that a knee disability was incurred in service or could otherwise be related to an event or injury therein.  However, while there is plenty of new evidence relating to the existence of a current bilateral knee disability, none of it suggests any such disabilities were first manifested in service or that there were knee complaints, treatment, or diagnoses in service to which a current knee disability could be related.  In so finding, the Board acknowledges that the Veteran has told VA providers his knee pain and bilateral knee DJD are related to a jeep accident in service.  Unfortunately, that allegation was made prior to the May 1983 decision and, therefore, is not "new" evidence for purposes of this analysis.  Consequently, even considering the low threshold for reopening established in Shade, the Board cannot find the "new" evidence either relates to a previously unestablished fact needed to substantiate the underlying service connection claim or raises a reasonably possibility of doing so.

The Board also acknowledges that an August 2005 VA examination report suggests that bilateral knee diagnoses in the record may be related to congenital bilateral genu varus and pes planus deformities.  However, neither of those deformities is service-connected and the Veteran has not claimed that they should be.  Therefore, any potential secondary claim for bilateral knee disability as caused or aggravated by such deformities would be without legal merit.  Consequently, the new evidence also fails to raise a reasonable possibility of substantiating the underlying service connection on a secondary basis.  

In light of the above, the Board finds that new and material evidence has not been received; the preponderance of the evidence is against the Veteran's claim; the benefit of the doubt rule does not apply; and the appeal in this matter must be denied.


ORDER

The appeal is denied.





____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


